DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated August 16, 2022. 
	Claims 1, 3, 5, 7-8, 10, 12, 14, 18, and 20 have been amended.  Claims 2, 6, 15-17, and 19 are canceled.  Claims 21-23 are newly added.  Claims 1, 3-5, 7-14, 18, and 20-23 are pending and have been examined.  
Double Patenting
Claims 1, 3-5, 7-14, 18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/698,402 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the similarity of the claims, below.
Claim 1 (claim 1 is representative of claims 8 and 14):
A transaction-enabling system, comprising: a smart wrapper structured to aggregate one or more intellectual property (IP) assets into an aggregate stack of IP, the aggregate stack of IP being owned by a plurality of owning entities, the aggregate stack of IP including at least one instance of executable code and at least one identifier for a patent that corresponds to the executable code; a smart contract wrapper configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to the aggregate stack of IP; interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value: add an IP asset to the aggregate stack of IP; commit a party to at least one of the plurality of IP licensing terms; adjust the plurality of owning entities, comprising at least one of: adding an entity, changing an entity, or removing an entity from the plurality of owning entities; and in response to the executable code being executed: automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent, among the adjusted plurality of owning entities; and automatically apportion a second portion of the royalty to an owner of the executable code, among the adjusted plurality of owning entities; a transaction execution circuit structured to provide a transaction implementation command for at least one of the IP assets in response to a transaction location parameter, the transaction location parameter comprising at least one of a transaction geographic value or a transaction jurisdiction value; and aFiling Date: Nov 27, 2019 machine learning circuit structured to continuously iteratively improve the apportioning of the first and second portions of the royalty by: maintaining a training data set comprising feedback data indicating outcomes of previous execution parameters of the transaction implementation command in response to the transaction location parameter and the apportioning of the first and second portions of the royalty; and training an artificial intelligence corresponding to the machine learning circuit, including iteratively self-adjusting, based on the feedback data of the training data set, the first portion of the royalty and the second portion of the royalty.
Claim 1 of the reference application (claim 1 is representative of claims 8 and 14). A transaction-enabling system, comprising: a smart wrapper structured to aggregate intellectual property (IP) assets into an aggregate stack of IP, the aggregate stack of IP including at least one instance of executable code and at least one identifier for a patent that corresponds to the executable code; and a smart contract wrapper configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to the aggregated IP; interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value,: add an IP asset to the aggregate stack of IP; and commit a party to at least one of the plurality of IP licensing terms; and in response to the executable code being executed: automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent; and automatically apportion a second portion of the royalty to an owner of the executable code; a transaction execution circuit structured to provide a transaction implementation command for at least one of the IP assets in response to a transaction location parameter, the transaction location parameter comprising at least one of a transaction geographic value or a transaction jurisdiction value; and a machine learning circuit structured to continuously iteratively improve at least one execution parameter of the transaction implementation command by: maintaining a training set comprising feedback data indicating outcomes of previous execution parameters; and training the machine learning circuit, including iteratively self-adjusting, based on the feedback data of the training set, the first portion of the royalty and the second portion of the royalty.
The similarity of claims 1, 8, and 14 of the Instant Application to the reference claims of the same numbers shows that the reference claims render the instant claims obvious.  
A side by side comparison, which one ordinarily skilled in the art can perform, shows that claims 3, 4, 5, 7, 9, 10, 11, 12, 13, 18, and 20-23, are similar to the reference claims by the same number.  Applicant may rebut this assertion by showing how, side by side, claim 3, (for example) of the instant application is not rendered obvious by claim 3 of the reference Application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-14, 18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations in claims 1, 8, and 14, contain new matter.  Support has not been shown for the following limitations:
the aggregate stack of IP including at least one instance of executable code and at least one identifier for a patent that corresponds to the executable code…
and in response to the executable code being executed: automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent, among the adjusted plurality of owning entities; and automatically apportion a second portion of the royalty to an owner of the executable code, among the adjusted plurality of owning entities;
the aggregate stack of IP including at least one instance of executable code and at least one identifier for a patent that corresponds to the executable code … and in response to the executable code being executed: automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent; and automatically apportion a second portion of the royalty to an owner of the executable code.
maintaining a training data set comprising feedback data indicating outcomes of previous execution parameters of the transaction implementation command in response to the transaction location parameter and the apportioning of the first and second portions of the royalty;
…training the machine learning circuit, including iteratively self-adjusting, based on the feedback data of the training set, the first portion of the royalty and the second portion of the royalty.
Par 0879 describes machine learning improving "variation and outcome tracking" but does not describe that the machine learning circuit is trained, based on the feedback data of the training set, to iteratively self-adjust the first portion of the royalty (which goes to the party that owns the patent) and the second portion of the royalty (which goes to the owner of the executable code).  
Further, there is no support shown for new claims 21-23, which recite the following:
after the executable code is executed: updating the aggregate stack of IP by adding a result of the executed executable code to the aggregate stack of IP, including an identifier of an owner of the result of the executed executable code; and reapportioning royalties in accordance with the updated aggregate stack of IP, such that, in response to the executable code being executed again, the reapportioning royalties comprises: automatically reapportioning an updated first portion of a royalty corresponding to the updated aggregate stack of IP to the party that owns the patent; automatically reapportioning an updated second portion of the royalty to the owner of the executable code; and automatically apportioning a third portion of the royalty to the owner of the result of the executed executable code.
Claims 3-5, 7, 9-13, 18, and 20-23 are rejected for being dependent on claims 1, 8, and 14.  
Therefore, claims 1, 3-5, 7-14, 18, and 20-23 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3-5, 7-14, 18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more. 
	Claim(s) 1, and 8, which are similar in scope, recite(s) 
aggregate one or more intellectual property (IP) assets into an aggregate stack of IP, the aggregate stack of IP being owned by a plurality of owning entities, the aggregate stack of IP including at least one identifier for a patent that corresponds to the executable code;: access a ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to the aggregate stack of IP; interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value: add an IP asset to the aggregate stack of IP; commit a party to at least one of the plurality of IP licensing terms; adjust the plurality of owning entities, comprising at least one of: adding an entity, changing an entity, or removing an entity from the plurality of owning entities; and automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent, among the adjusted plurality of owning entities; and automatically apportion a second portion of the royalty to an owner of the executable code, among the adjusted plurality of owning entities provide a transaction implementation command for at least one of the IP assets in response to a transaction location parameter, the transaction location parameter comprising at least one of a transaction geographic value or a transaction jurisdiction value; continuously iteratively improve the apportioning of the first and second portions of the royalty by: maintaining a training data set comprising feedback data indicating outcomes of previous execution parameters of the transaction implementation command in response to the transaction location parameter and the apportioning of the first and second portions of the royalty; and [improving] based on the feedback data of the training data set, the first portion of the royalty and the second portion of the royalty.
Claim 14, which is similar in scope to claims 1 and 8, but has differences as is shown below:
access a ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets owned by a plurality of owning entities, the plurality of IP assets comprising an aggregate stack of IP, the aggregate stack of IP including and at least one identifier for a patent that corresponds to the executable code; interpret an IP description value and an IP addition request; in response to the IP addition request and the IP description value: add an IP asset to the aggregate stack of IP; adjust the plurality of owning entities, comprising at least one of: adding an entity, changing an entity, or removing an entity from the plurality of owning entities, or commit a party to at least one of the plurality of IP licensing terms; automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent, among the adjusted plurality of owning entities; and automatically apportion a second portion of the royalty to an owner of the executable code, among the adjusted plurality of owning entities; tasks for at least one operation corresponding to the aggregate stack of IP, the at least one operation corresponding to transaction execution tasks associated with the aggregate stack of IP, interpret transactions and store transaction location parameter values corresponding to each of the transactions according to transaction characteristics comprising at least one of: transaction types, transaction amounts, or entity characteristics corresponding to requesting entities for the transactions, and provide transaction execution commands based at least in part on the transaction location parameter values; and continuously iteratively improve the apportioning of the first and second portions of the royalty by: maintaining a training data set comprising feedback data indicating outcomes of previous execution parameters of the transaction execution commands in response to the transaction location parameter values and the apportioning of the first and second portions of the royalty; and [improving], based on the feedback data of the training data set, the first portion of the royalty and the second portion of the royalty.
Claims 1, 8, and 14 recite an abstract idea – a certain method of organizing human activity – commercial or legal interaction.  This is because the scope of the limitations above describe methods of distributing royalty payments, which is a part of licensing intellectual property.  For these reasons, the recited abstract idea is a certain method of organizing human activity – commercial or legal interaction.
The claims recite the following additional elements:
Claim 1 recites the following additional elements:
	A transaction-enabling system,
	a smart wrapper structured to
	at least one instance of executable code
	a smart contract wrapper configured to
	distributed ledger
	in response to the executable code being executed
	a transaction execution circuit structured 
	a machine learning circuit structured to 
	training an artificial intelligence corresponding to the machine learning circuit
	including iteratively self-adjusting,
Claim 8 recites the following elements:
	Distributed ledger
	At least one instance of executable code
	IP transaction wrapper of the distributed ledger
	In response to the executable code being executed
	Training an artificial intelligence, including iteratively self adjusting
Claim 14 recites the following additional elements:
	A transaction-enabling system, comprising: 
	 a smart contract wrapper configured to: 
	distributed ledger 
	at least one instance of executable code 
	in response to the executable code being executed
	a compute resource structured to perform computing tasks
	the smart contract wrapper 
	a machine learning circuit structured to 
	training an artificial intelligence corresponding to the machine learning circuit, including iteratively self-adjusting
	This judicial exception is not integrated into a practical application. The additional
elements listed above are recited at a high level of generality and are elements that
amount to no more than mere instructions to apply the exception using a generic
computer step or component. The generic computing steps are machine learning and
training machine learning; the components are systems, circuits, wrappers, and
distributed ledgers. Mere instructions to apply an exception using a generic computer
component cannot provide an inventive concept. These elements both alone and in
combination are generic computing steps and components operating in their ordinary
capacity, which does not integrate the abstract idea into a practical application.
	The wrappers are, as identified in the specification, to be interpreted broadly and
include any interface, circuit, or computer executable instructions between the "wrapped
object" and any system, circuit, machine, etc. of the wrapped object. Par 1013.
Therefore, without limitation, the wrapper is taught by code which performs the abstract
idea steps, and therefore the wrapper is an instruction to apply the abstract idea to a
computer.
	The machine learning circuit which continuously iteratively improves parameters
by maintaining a training set is an applied use of machine learning. This is because
machine learning, being used in its ordinary capacity, is both trained and used to
adaptively improve elements. This is distinguished from Example 39 of the 2019 PEG
which improved the specific neural networking of facial detection itself. Therefore, these elements are instructions to apply computers and machine learning (which in combination is a specific computer element) to an abstract idea.
	Because of this, the claims are directed to the abstract idea identified above.
	The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because, per the rationale in Prong 2
(the practical application step), above, the same rationale is carried over for Step 2B.
Therefore, the additional elements, both alone and in combination, are not significantly
more than the abstract idea.
	Claims 3-5, 7, 9-13, 18, and 20 further define the abstract idea with limitations about values, transaction commands, transaction parameter values, and other transaction related information.  The additional elements such as circuits and wrappers are analyzed the same as in Prong 2, as mere instructions to apply generic computing components to an abstract idea.
	Claims 21-23, which are similar in scope, describe further abstract idea steps
such as updating the aggregate stack of IP (interpreted as a plurality of IP assets such
as patent numbers and related data); including further data such as the owner of the IP.
Then, once this is added, royalties are reapportioned. There are further royalty
reapportioning steps as well. These limitations of royalty reapportionment are a human
activity, commercial or legal interaction because humans perform these steps to come
to licensing agreements. That this happens because of "executable code," is an
instruction to apply the abstract idea to a computer.
	Therefore, claims 1, 3-5, 7-14, 18, and 20-23 are rejected under 35 USC 101.
Prior Art Considered Relevant
	The following prior art is considered relevant to Applicant's disclosure:
	Harrison et al., US PGPUB 2008/0046378 B1, in pars 39-40 teaches pay per use
software where the usage is automatically recorded. This teaches "in response to the
executable code being executed," perform steps relating to payment for software.
	Ratcliffe et al., US PGPUB 2005/0149401 A1, teaches in par 077 an array with patent applications and in par 058 that assets can include software including patents
sought on software. This teaches patents that correspond to executable code. Ratcliffe
does not teach all the limitations of Applicant's claims.
	Response to Remarks
	Applicant's arguments are unpersuasive because the instant claims were similarly amended to the '405 application.  So the double patenting is maintained. The rejection is not held in abeyance.  Applicant may file a terminal disclaimer as discussed above.
	The 101 rejection is maintained because, though Applicant recites machine
learning and training machine learning, wherein through training there is iterative self-
adjusting and iterative improvement, this is not similar to Example 39 because Example
39 describes an improvement in a certain machine learning process through two
training sets. This is done through the particular steps of expanding the training set and
then minimizing resultant false positives by retraining with an updated training set. The
claims show specific steps that create the first training set, train the neural network once, then create the second training set based on the first training set, and train the
neural network again. 
	For Applicant to overcome 101 based on Example 39, detail is necessary into
specific steps for training or otherwise improving the machine learning recited. A
broadest reasonable interpretation of Applicant's claims is that a machine learning
circuit "iteratively improves" a parameter by maintaining a training set and training the
machine learning circuit. That the training set contains outcomes of previous execution
parameters is not as specific as Example 39. Therefore, Example 39 is not persuasive
for Applicant to overcome 101.
35 USC 103
	Applicant has overcome the prior art of record. Neither Ma, US PGPUB 2018/0285996 A1, nor Lee US PGPUB, 2013/0013520 A1 teach the amended
limitations:
	the aggregate stack of IP including at least one instance of executable code and at least one identifier for a patent that corresponds to the executable code;
	and in response to the executable code being executed: automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent, among the adjusted plurality of owning entities; and automatically apportion a second portion of the royalty to an owner of the executable code, among the adjusted plurality of owning entities; and automatically apportion a second portion of the royalty to an owner of the executable code, among the adjusted plurality of owning entities; 
	a machine learning circuit structured to continuously iteratively improve the apportioning of the first and second portions of the royalty by: maintaining a training data set comprising feedback data indicating outcomes of previous execution parameters of the transaction implementation command in response to the transaction location parameter and the apportioning of the first and second portions of the royalty; and training an artificial intelligence corresponding to the machine learning circuit, including iteratively self-adjusting, based on the feedback data of the training data set, the first portion of the royalty and the second portion of the royalty.
	A further search has not found art which in combination teaches all of these limitations. Therefore, the 103 rejection is withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689